Citation Nr: 1119731	
Decision Date: 05/23/11    Archive Date: 06/06/11

DOCKET NO.  07-38 975	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, Oklahoma



THE ISSUE

Entitlement to service connection for an acquired psychiatric disorder, to include posttraumatic stress disorder (PTSD) and depression.



REPRESENTATION

Appellant represented by:	Disabled American Veterans



ATTORNEY FOR THE BOARD

L. J. Wells-Green, Counsel



INTRODUCTION

The Veteran served on active duty from November 1972 to November 1974.  

This matter comes to the Board of Veterans' Appeals (Board) on appeal from an April 2007 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Muskogee, Oklahoma.

Although the Veteran's claim for service connection has previously been identified and developed as entitlement to service connection for PTSD, based on his description of his symptoms and the medical evidence of record, as will be discussed further, the Board finds that his claim also reasonably encompasses his diagnosed depression.  See Clemons v. Shinseki, 23 Vet. App. 1 (2009)(United States Court of Appeals for Veterans Claims found that a claim for benefits for one psychiatric disability also encompassed benefits based on other psychiatric diagnoses and should be considered by the Board to be within the scope of the filed claim).  Therefore, the issue on the title page has been modified to reflect the current disability.

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.


REMAND

VA is required to provide a medical examination when the record of the claim does not contain sufficient medical evidence for VA to adjudicate the claim.  See 38 U.S.C.A. § 5103A (d) (West 2002); 38 C.F.R. § 3.159(c)(4) (2010).  

The Board notes that although he has been diagnosed and treated for depression and a psychotic disorder as early as October 2003, and service treatment records indicate he was assessed with anxiety in November 1974, the Veteran has not been provided a VA psychiatric examination to adequately address whether his currently diagnosed psychiatric disorder is related to his service or any incident therein.  The Board therefore finds that the Veteran should be afforded a VA psychiatric examination to determine the current nature, extent and etiology of any and all diagnosed psychiatric disorders.  See 38 U.S.C.A § 5103A (West 2002); 38 C.F.R. § 3.159(c)(4).

VA regulation governing claims for service connection for PTSD has been amended.  Effective July 13, 2010, VA has amended its adjudication regulations governing service connection for posttraumatic stress disorder (PTSD) by liberalizing, in certain circumstances, the evidentiary standard for establishing the required in-service stressor.  

Specifically, the final rule amends 38 C.F.R. § 3.304(f) by redesignating current paragraphs (f)(3) and (f)(4) as paragraphs (f)(4) and (f)(5), respectively, and by adding a new paragraph (f)(3) that reads as follows: 

(f)(3)  If a stressor claimed by a veteran is related to the veteran's fear of hostile military or terrorist activity and a VA psychiatrist or psychologist, or a psychiatrist or psychologist with whom VA has contracted, confirms that the claimed stressor is adequate to support a diagnosis of [PTSD] and that the veteran's symptoms are related to the claimed stressor, in the absence of clear and convincing evidence to the contrary, and provided the claimed stressor is consistent with the places, types, and circumstances of the veteran's service, the veteran's lay testimony alone may establish the occurrence of the claimed in-service stressor.  For purposes of this paragraph, "fear of hostile military or terrorist activity" means that a veteran experienced, witnessed, or was confronted with an event or circumstance that involved actual or threatened death or serious injury, or a threat to the physical integrity of the veteran or others, such as from an actual or potential improvised explosive device; vehicle-imbedded explosive device; incoming artillery, rocket, or mortar fire; grenade; small arms fire, including suspected sniper fire; or attack upon friendly military aircraft, and the veteran's response to the event or circumstance involved a psychological or psycho-physiological state of fear, helplessness, or horror.

The provisions of this amendment apply to applications for service connection for PTSD, like the one in this case, that were appealed to the Board before July 13, 2010, but have not been decided by the Board as of July 13, 2010.  Thus, on remand, if the Veteran is diagnosed with PTSD, the RO should consider the claim under the amended version of the regulation.

The Board also notes that the Veteran's most recent VA treatment records are dated in April 2009.  Copies of any available VA records subsequent to April 2009 need to be obtained and incorporated in the claims file.  It is important to note that records generated by VA facilities that may have an impact on the adjudication of a claim are considered constructively in the possession of VA adjudicators during the consideration of that claim, regardless of whether those records are physically on file.  See Dunn v. West, 11 Vet. App. 462 (1998).

Accordingly, the case is REMANDED for the following action:

1.  VA should also obtain any VA treatment records, dating from April 2009 to the present, and associate the records with the Veteran's claims file.

2.  After the above development has been completed to the extent possible, the Veteran should be afforded a VA psychiatric examination to determine the nature and etiology of any currently diagnosed psychiatric disorders, if found to be present.  All indicated studies should be performed, to include psychological testing if appropriate, and all findings should be reported in detail.  The Veteran's claims file, including a copy of this remand, must be made available to and reviewed by the examiner.  Based on the medical findings and a review of the claims file, the examiner should offer an opinion as to whether it is at least as likely as not (at least a 50 percent probability) that the Veteran has a diagnosed psychiatric disorder, to include PTSD and depression, as a result of his service or any incident therein.  Likewise, the examiner should offer an opinion as to whether it is at least as likely as not that a service-connected disability has aggravated any current psychiatric disorder.  A complete rationale must be given for any opinion expressed, and the foundation for all conclusions should be clearly set forth.  If the examiner is unable to give an opinion without resorting to speculation, the report should so state.  

The Veteran is hereby advised that failure to report for a scheduled VA examination without good cause shown may have adverse effects on this claim.

3.  Thereafter, the RO should readjudicate the issue on appeal.  The RO should review for that aspect of the claim asserting service connection for PTSD under the amended version of 38 C.F.R. § 3.304(f).  If the issue on appeal remains denied, a supplemental statement of the case should be provided to the Veteran and his representative.  After the Veteran and his representative have had an adequate opportunity to respond, the appeal should be returned to the Board for further appellate review. 

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).



_________________________________________________
KATHLEEN K. GALLAGHER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2010).


